Citation Nr: 0417677	
Decision Date: 07/01/04    Archive Date: 07/14/04

DOCKET NO.  02-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to a compensable evaluation for multiple 
lacerations, dorsum left hand, with partial lacerations of 
the extensor tendons, currently rated as noncompensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from  May 1966 to August 
1970, from October 1975 to October 1979 and from September 
1981 to September 1984.  this case comes before the Board of 
Veterans' Appeals (the Board) on appeal from a December 2001 
rating decision of the Nashville, Tennessee, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that in his February 2002 Notice of 
Disagreement, the veteran did not appeal the other issue in 
the December 2001 rating decision, the issue of entitlement 
to service connection for hypertension.  In addition, the 
claims folder contains a rating decision dated in June 2000 
that addresses claims for service connection for a brain 
tumor and an increased rating for hearing loss.  A Statement 
of the Case was issued with respect to those claims, but no 
substantive appeal was filed with respect to those claims and 
they are not currently before the Board.


REMAND

A significant change in the law occurred during the pendency 
of this appeal, when, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  VA has a 
duty to notify the appellant of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  VA also has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  VA also has a duty to inform the veteran of what is 
necessary for his claim to be granted, and a duty to ask for 
the veteran to provide all available evidence.

The record indicates that the veteran is currently receiving 
treatment at the VA Medical Center (VAMC) in Nashville 
Tennessee.  The claims folder contains no evidence from the 
VAMC Nashville since June 2001.  The RO must contact the VAMC 
in Nashville, Tennessee and obtain all records for the 
veteran from June 2001 to the present.  Decisions of the 
Board must be based on all of the evidence that is known to 
be available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty 
to assist particularly applies to relevant evidence known to 
be in the possession of the Federal Government, such as VA 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Counts 
v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that an additional examination for the 
knees and left hand is required.  The veteran was last 
examined by a VA physician for his knee and hand disabilities 
in November 2000.  The veteran has asserted that his 
conditions have worsened since that time.  The Board finds 
that an additional VA examination is required in light of the 
contentions of the veteran that his conditions have worsened 
since 2000.  The United States Court of Appeals for Veterans 
Claims (Court) has held that "fulfillment of the statutory 
duty to assist ... includes the conduct of a thorough and 
contemporaneous medical examination...so that the evaluation 
of the claimed disability will be a fully informed one."  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) (citing Suttman v. Brown, 
5 Vet. App. 127, 138 (1993) (duty to assist includes 
providing the veteran a thorough and contemporaneous medical 
examination when needed)).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington DC for the following 
action:

1.  The claims file must be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  Specifically the RO 
should ensure that the veteran is told 
what he must do, what the RO will do, 
what is necessary for his claims to be 
granted, and he must be asked to submit 
all available evidence.

2.  The RO must contact the VAMC in 
Nashville, Tennessee and obtain all 
records for the veteran dated from June 
2001 to the present.  If no records are 
available, written confirmation of that 
fact should be obtained.

3.  The RO should schedule the veteran 
for an orthopedic examination of both 
knees.  The claims folder should be made 
available to the examiner for review 
before examination.  The examiner should 
review reports from the November 2000 VA 
examination, and the VA treatment records 
dated from February 1999 to June 2001, as 
well as any newly obtained treatment 
records.  The examiner should conduct 
range of motion testing, stability 
testing, and all other appropriate 
testing including X-rays if needed.  
Additionally, the examiner is requested 
to offer an opinion as to the functional 
limitation caused by pain in the 
veteran's knees, including during flare-
ups.   The examiner should describe any 
anatomical changes or functional loss, 
including the inability to perform normal 
working movements with normal strength, 
speed, coordination, and endurance.  The 
examiner should specify any functional 
loss due to pain or weakness and document 
all objective evidence of these symptoms.  
The examiner is requested to provide an 
opinion as to the degree of functional 
loss likely to result from a flare-up of 
symptoms or on extended use and to not 
limit an evaluation to a point in time 
when the symptoms are quiescent.    See, 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  
Functional loss should be portrayed in 
terms of additional loss of range of 
motion, if feasible.  DeLuca v. Brown, 8 
Vet.App. 202, at 204-206, 208 (1995).  
The examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbation of symptoms.  A 
complete rationale for the opinions given 
should be provided.

4.  The RO should schedule the veteran 
for an examination to determine the 
extent of his left hand disability.  The 
examiner should review the claims folder 
prior to the examination.  The examiner 
should fully describe all disability to 
include limitation of motion and loss of 
function as well as any muscle disability 
affecting Muscle Group XIII.  With 
respect to muscle disability of the left 
hand the examiner is requested to address 
the cardinal signs of muscle disability 
including loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and 
uncertainty of movement.

5.  Following the above, the veteran's 
claims should be readjudicated, including 
reviewing all newly obtained evidence.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	C.W.SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




